Case 5:19-cv-00615-TJC-PRL Document 49 Filed 08/12/20 Page 1 of 4 PageID 757




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION


  RACHELLE BEAUBRUN, et al.,

         Plaintiffs,
  v.                                            Case No. 5:19-cv-00615-Oc-32PRL

  UNITED STATES OF AMERICA,

         Defendant.
                                          /

  JOINT MOTION TO SET SCHEDULING CONFERENCE WITH MAGISTRATE
  JUDGE AND TO REQUEST SETTLEMENT CONFERENCE AS DISCUSSED AT
                            HEARING

         Plaintiffs and Defendant, through undersigned counsel, file this joint motion,

  respectfully requesting the Court set a scheduling conference with the assigned magistrate

  judge in this action as well as a settlement conference as previously discussed at the June

  4, 2020 hearing on the United States’ partial motion to dismiss.

         Although the parties previously filed the required case management report, Doc.

  26, at the June 4, 2020 hearing, the Court indicated that it intended to set a scheduling

  conference before the assigned magistrate judge before a scheduling order was entered.

  The United States filed its answer on July 27, 2020. Doc. 48. Thus, the parties respectfully

  request the court set the scheduling conference at this time. Additionally, the parties will

  discuss whether they believe any proposed amendments to the case management report

  are necessary due to any changed circumstances, and will submit such proposed

  amendments prior to the scheduling conference.
Case 5:19-cv-00615-TJC-PRL Document 49 Filed 08/12/20 Page 2 of 4 PageID 758




         At the hearing on June 4, 2020, the Court also indicated that it intended to set a

  settlement conference with U.S. District Judge Howard sometime before the parties

  engaged in significant discovery in the case. The parties also respectfully request that the

  process for setting such a settlement conference proceed at this time.

         Dated: August 12, 2020               Respectfully submitted,

                                              MARIA CHAPA LOPEZ
                                              United States Attorney

                                      By:     /s/ Adam R. Smart
                                              ADAM R. SMART
                                              Assistant United States Attorney
                                              USA No. 195
                                              400 W. Washington Street, Suite 3100
                                              Orlando, Florida 32801
                                              Telephone: (407) 648-7500
                                              Facsimile: (407) 648-7588
                                              Email: adam.smart@usdoj.gov

                                               /s/ Julie R. Posteraro
                                              JULIE R. POSTERARO
                                              Assistant United States Attorney
                                              USA No. 157
                                              400 W. Washington Street, Suite 3100
                                              Orlando, Florida 32801
                                              Telephone: (407) 648-7500
                                              Facsimile: (407) 648-7588
                                              Email: Julie.Posteraro@usdoj.gov

                                              Counsel for the United States of America

                                              SOREN LAW GROUP, P.A.

                                              By: /s/ Max G. Soren   (with permission)
                                              Max G. Soren, Esq.
                                              Florida Bar No. 623431
                                              4200 NW 7th Avenue
                                              Miami, Florida 33127
                                              Telephone: (786) 431-1333
                                              inbox@sorenlawgroup.com


                                               2
Case 5:19-cv-00615-TJC-PRL Document 49 Filed 08/12/20 Page 3 of 4 PageID 759




                                     DEMILES LAW, P.A.

                                     By: /s/ James A. DeMiles (with permission)
                                     James A. DeMiles, Esq.
                                     Florida Bar No. 15974
                                     DeMiles Law, P.A
                                     3440 Hollywood Blvd.
                                     Suite 415
                                     Hollywood , Florida 33021
                                     Telephone: (954) 241-4246
                                     James@DeMilesLaw.com

                                     Counsel for Plaintiffs Amanda Dimuro, Rebecca
                                     Mora, and Lauren Reynolds


                                     REIZENSTEIN AND ASSOCIATES, P.A.

                                     By: /s/ Philip L. Reizenstein (with permission)
                                     Philip L. Reizenstein, Esq.
                                     Florida Bar No. 634026
                                     2828 Coral Way
                                     Suite 540
                                     Miami, Florida 33145
                                     Telephone: (305) 444-0755
                                     Philreizenstein@protonmail.com

                                     KELLIE PETERSON, ESQ., PA

                                     By: /s/ Kellie Peterson (with permission)
                                     Kellie Peterson, Esq.
                                     Florida Bar No.: 524581
                                     Kellie@kelliepeterson.net
                                     2828 Coral Way Ste 540
                                     Miami, FL 33145-3228
                                     Telephone: (305) 444-0755

                                     Counsel for Plaintiff Maggie Leon




                                      3
Case 5:19-cv-00615-TJC-PRL Document 49 Filed 08/12/20 Page 4 of 4 PageID 760




                                     BUSCH, SLIPAKOFF, MILLS &
                                     SLOMKA, LLC

                                     By: /s/ Bryan E. Bush  (with permission)
                                     Bryan E. Busch, Esq.
                                     Georgia Bar No. 006055
                                     2859 Paces Ferry Road SE Suite 1700
                                     Atlanta, Georgia 30339
                                     Telephone: (404) 800-4062
                                     bb@bsms.law

                                     By: /s/ Christopher Y. Mills (with permission)
                                     Christopher Y. Mills, Esq
                                     Florida Bar No. 72207
                                     319 Clematis Street, Ste 109
                                     West Palm Beach, FL 33401
                                     Telephone: (561) 408-0019
                                     cm@bsms.law

                                     Counsel for Plaintiffs Rachelle Beaubrun, Kristen
                                     Goduto, Kara Guggino, Sara Hoehn, April
                                     Johnson, Terry Nagy-Philips, Ann Ursiny, Karen
                                     Watson, Carleane Berman, Miranda Flowers, Judi
                                     Aloe




                                      4
